EXHIBIT 10.7

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is by and between Avid Bioservices,
Inc., a Delaware corporation (“Employer” or the “Company”) and Daniel R. Hart
(“Executive”).

 

WHEREAS, Executive has served as the Company’s Chief Financial Officer since
August 1, 2018.

 

In consideration of the promises and mutual covenants contained herein, and for
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

1.            Employment. Upon the terms and conditions hereinafter set forth,
Employer hereby agrees to continue to employ Executive to serve as Chief
Financial Officer, and Executive hereby accepts such continued employment under
the terms and conditions set forth herein.

 

2.            Effective Date. The effective date of the Agreement shall be June
26, 2019(the “Effective Date”). The employment relationship pursuant to this
Agreement shall be for an initial two-year period commencing on the Effective
Date (“Initial Term”), unless sooner terminated in accordance with paragraph 7
below. On each anniversary of the Effective Date, the term of this Agreement
will automatically be extended for an additional one (1) year period (in each
instance, as so extended, the “Subsequent Term”), unless either party gives to
the other written notice at least ninety (90) days prior to the expiration of
the then current year period, of such party’s intent not to extend this
Agreement.

 

3.            Duties. Executive shall perform such duties as are customarily
performed by a Chief Financial Officer, and such other duties and
responsibilities that may be assigned to him by the Chief Executive Officer of
the Company (the “CEO”). Specifically, Executive shall manage the Company’s
accounting and finance departments, and perform such duties and responsibilities
as set forth in the Chief Financial Officer job description.

 

Executive shall report to the CEO and have such authority as is delegated by the
CEO. Executive shall be governed by the policies and practices established by
the Company. Employer requires that: (i) Executive will devote his utmost
knowledge and best skill to the performance of his duties; (ii) Executive shall
devote his full business time (not less than 40 hours per week) to the rendition
of such services, subject to absences for customary vacations and for temporary
illness; and (iii) Executive will not engage in any other gainful occupation
which requires his personal attention and/or creates a conflict of interest with
his job responsibilities under this Agreement without the prior written consent
of the CEO, with the exception that Executive may personally trade in stock,
bonds, securities, commodities or real estate investments for his own benefit to
the extent permitted by the provisions herein and applicable law.

 

Executive’s job performance will be reviewed by the CEO annually. Executive
acknowledges and understands that performance reviews do not necessitate or
correlate with salary increases and that a favorable performance review neither
guarantees continued employment nor increased compensation.

 

4.            At-Will Employment. Executive and Employer agree that Executive’s
employment may be terminated by Executive or by Employer, with or without Cause
(as defined below) in accordance with paragraph 7 of this Agreement. Executive
and Employer expressly agree that this provision is intended by Executive and
Employer to be the complete and final expression of their understanding
regarding the terms and conditions under which Executive’s employment may be
terminated. Executive and Employer further understand and agree that no
representation contrary to this provision is valid, and that this provision may
not be augmented, contradicted or modified in any way, except in writing signed
by Executive and CEO.

 

 

 



 1 



 

 

5.            Compensation.

 

5.1  Base Salary. Executive shall be paid an annual base salary of Three Hundred
Ninety Six Thousand Five Hundred Forty Nine Dollars and Ninety Two Cents
($396,549.92), payable according to Employer's payroll schedule and subject to
applicable state and federal withholdings and other payroll deductions.

 

5.2  Annual Bonus. In addition to Executive’s base salary, Executive may be
eligible to receive an additional discretionary bonus of up to forty-five
percent (45%) of his then in effect base salary, prorated for partial years of
service, as determined by the Compensation Committee of the Board of Directors
in accordance with the Company’s cash bonus plan for executives then in effect
and in its sole discretion (“Target Bonus”). Executive acknowledges that
although a discretionary bonus may be provided by the Company, any such bonus is
neither required nor guaranteed by this Agreement.

 

5.3  Equity Awards. Executive may also be eligible to receive equity awards as
determined by the Compensation Committee of the Board in its sole discretion.
Any such equity award will be granted pursuant to, and will be subject to the
terms of Company’s equity incentive plan then in effect, as such may be amended
from time to time, or any successor plan thereto and the award agreement that
you must execute as a condition to receive such awards.

 

6.            Fringe Benefits.

 

6.1  Benefits. Executive shall, in accordance with Company policy and the terms
of the applicable plan documents, be eligible to participate in benefits under
any Company benefit plan or arrangement which may be in effect from time to time
and made available to its executive management employees. The terms and
conditions of Executive’s participation in such plans shall be set forth in the
relevant benefit plan documents.

 

6.2  Paid-Time-Off (PTO). Executive shall earn and accrue paid-time-off covering
vacation and sick time benefits at the initial rate of twenty (20) days per year
for employment periods of up to five (5) years of service. The PTO accrual rate
shall automatically increase by five (5) additional days for each additional
five (5) years of service up to maximum of thirty (30) days per year after ten
(10) years of service. For example, after five years of service, the annual PTO
accrual rate shall increase to twenty-five (25) days. Accrued and unused PTO
shall governed by the Employee Handbook, as such may be amended from time to
time in the Company’s sole discretion. Accrued and unused PTO days which are not
in excess of maximum amount accruable under the Employee Handbook shall be paid
in a cash lump sum payment promptly after Executive’s termination of employment.

 

6.3  Expenses. Employer shall reimburse Executive for travel and other business
expenses incurred by Executive in the performance of Executive’s duties
hereunder, consistent with Employer’s normal expense reimbursement policy.

 

7.            Termination.

 

7.1  Termination With Cause. If Executive (a) breaches in any material respect
or fails to fulfill in any material respect fiduciary duty owed to Employer;
(b) breaches in any material respect this Agreement or any other confidentiality
or non-solicitation, non-competition agreement between Employer and Executive;
(c) pleads guilty to or is convicted of a felony; (d) is found to have engaged
in any reckless, fraudulent, dishonest or grossly negligent misconduct,
(e) fails to perform his duties to the Company, provided that Executive fails to
cure any such failure within thirty (30) days after written notice from Employer
of such failure, provided further, however, that such right to cure shall not
apply to any repetition of the same failure previously cured hereunder; or
(f) violates any material rule, regulation or policy of the Company that may be
established and made known to Employer's employees from time to time, including
without limitation, the Company Employee Handbook, a copy of which has been
provided to Executive (collectively, “Cause”), Employer may terminate
immediately his employment and Executive shall have no right to receive any
compensation or benefit hereunder after such termination other than base salary
and PTO earned or accrued but unpaid as of the date of termination (collectively
“Standard Entitlements”). Notwithstanding the foregoing, Executive shall not be
terminated for Cause pursuant to paragraph 7.1, unless and until Executive has
received written notice of the proposed termination for Cause, including details
of the bases for such termination, and Executive has had an opportunity to be
heard before at least a majority of the Board. Executive shall be deemed to have
had such an opportunity if written notice is given to him at least ten (10) days
in advance of a meeting and Executive has the actual opportunity to be heard, at
that meeting, by no less than a majority of the Board on the issues of his
proposed termination. For the avoidance of doubt, Executive shall not be
entitled to any bonus, or proration thereof, if terminated for Cause under this
paragraph.

 

 

 



 2 



 

 

7.2  Termination without Cause. As stated in paragraph 4 of this Agreement,
Executive or the Company may at any time terminate Executive’s employment with
or without Cause. If the Company terminates Executive’s employment without Cause
during the Initial Term or any Subsequent Term, Executive shall receive the
Standard Entitlements. In addition, subject to Executive’s execution (and
non-revocation) of the general release as described in paragraph 7.6, Executive
shall be entitled receive: (a) a cash severance equal to the sum of twelve (12)
months of Executive’s base salary in effect on the date of termination plus
twelve (12) times the monthly amount that is charged to COBRA qualified
beneficiaries under the Company’s group health plan for the same medical and
dental coverage options elected by Executive and his family immediately prior to
the date of termination, with such severance payable in substantially equal
installments over twelve (12) months according to Employer's payroll schedule;
(b) 100% of the Target Bonus pro rata portion for the year in which his
termination occurs and payable at the time other executive management employees
receive their discretionary bonuses; and (c) any stock options that are vested
and outstanding as of the date of Executive’s termination of employment shall be
amended to provide that such options will remain exercisable until the earlier
of the scheduled expiration date of the option or twelve (12) months following
the date of Executive’s termination of employment. All other Company obligations
to Executive pursuant to this Agreement will become automatically terminated and
completely extinguished.

 

7.3  Voluntary Resignation for Good Reason. If, within ninety (90) days of the
initial existence of the condition(s) that constitute Good Reason, Executive:
(a) provides written notice to the Board of his intention to resign his
employment for Good Reason; (b) provides written notice to the Board of the
grounds that Executive believes he has to resign for Good Reason and within
thirty (30) days of receipt of such written notice, the Board has not cured by
eliminating the condition(s) that constitute Good Reason; and (c) Executive
actually terminates his employment within twelve (12) months following the
initial existence of the Good Reason condition, then, subject to Executive’s
execution (and non-revocation) of the general release as described in paragraph
7.6, Executive shall be entitled to receive the Standard Entitlements and the
severance and benefits described in paragraphs 7.2(a), (b), and (c) above,
payable at the times set forth in paragraphs 7.2(a), (b), and (c) above.
Executive will be deemed to have resigned for “Good Reason” in the following
circumstances: (a) provided Executive shall have relocated to Orange County,
California, Company relocates Executive’s principal place of work to a location
more than fifty (50) miles from the original location, without Executive’s prior
written approval; (b) Executive’s position and/or duties are modified so that
Executive’s duties are no longer consistent with the position of Chief Financial
Officer; (c) Executive’s Base Salary as set forth in paragraph 5.1, as adjusted
from time to time, is reduced without Executive’s written authorization. All
other Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished.

 

7.4  Termination Upon Death or Disability. Executive’s employment shall
terminate upon his death or Disability (with "Disability" defined as any mental
or physical condition which, in the reasonable opinion of a mutually agreed upon
licensed physician and/or psychiatrist (as the case may be), renders Executive
unable or incompetent to carry out Executive's duties under this Agreement, with
or without reasonable accommodation, for a period of at least six (6) months).
In the event of a termination of Executive’s employment for death or Disability,
Executive shall receive the Standard Entitlements and a cash payment equal to
twelve (12) times the monthly amount that is charged to COBRA qualified
beneficiaries under the Company’s group health plan for the same medical and
dental coverage options elected by Executive and his family immediately prior to
the date of termination, with such amount paid in a single lump sum within
thirty (30) days following Executive’s termination for death or Disability. All
other Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished.

 

 

 



 3 



 

 

7.5  Change of Control. If Executive incurs a termination without Cause or
terminates his employment for Good Reason during the three (3) month period
preceding or twenty-four (24) months following a “Change in Control” as defined
below, then subject to Executive’s execution (and non-revocation) of the general
release as described in paragraph 7.6, Executive shall be entitled receive: (a)
a cash severance payment equal to the sum of twenty four (24) months of
Executive’s base salary in effect on the date of termination and twenty four
(24) times the monthly amount that is charged to COBRA qualified beneficiaries
under the Company’s group health plan for the same medical and dental coverage
options elected by Executive and his family immediately prior to the date of
termination, with such severance payable in substantially equal installments
over twenty four (24) months according to Employer's payroll schedule; (b) 100%
of the Target Bonus for the year in which his termination occurs, with the
amount payable at the time other executive management employees receive their
discretionary bonuses; and (c) any stock options that are vested and outstanding
as of the date of Executive’s termination of employment shall be amended to
provide for full vesting and that such options will remain exercisable until the
earlier of the scheduled expiration date of the option or twenty four (24)
months following the date of Executive’s termination of employment. All other
Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished. For purposes of this
Agreement, “Change in Control” shall mean the (i) acquisition by any one person,
or more than one person acting as a group (as determined in accordance with
Treasury Regulation Section 1.409A-3(i)(5)), of stock of the Company that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the Company,
(ii) consummation of a merger, consolidation or similar transaction involving
(directly or indirectly) the Company and, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not own, directly or indirectly, either (A)
outstanding voting securities representing more than 50% of the combined
outstanding voting power of the surviving entity in such merger, consolidation
or similar transaction or (B) more than 50% of the combined outstanding voting
power of the parent of the surviving entity in such merger, consolidation or
similar transaction, in each case in substantially the same proportions as their
ownership of the outstanding voting securities of the Company immediately prior
to such transaction, or (iii) sale of all or substantially all of the
consolidated assets of the Company and its subsidiaries, other than a sale of
all or substantially all of the consolidated assets of the Company and its
subsidiaries to an entity, more than 50% of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the outstanding voting
securities of the Company immediately prior to such sale.

 

7.6  Release Required. In order to be entitled to the severance and other
benefits described in paragraphs 7.2, 7.3, and 7.5, as applicable, Executive
must, no later than sixty (60) days following his termination date, sign (and
not revoke) a general release of all claims known and unknown, against Employer,
its officers and directors, agents and employees and any related entities or
persons. Notwithstanding anything in this Agreement to the contrary, if the
consideration period described in the release, plus the revocation period
described in the release spans two (2) calendar years, the severance payments
described in paragraphs 7.2, 7.3, and 7.5 that are subject to Section 409A of
the Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
shall not begin to be paid until the second calendar year. Nothing herein will
be construed to limit or modify the duty of Executive to mitigate Executive’s
damages in the event Employer terminates Executive’s employment without Cause.

 

8.            Trade Secrets, Confidential Information and Inventions.

 

8.1  Trade Secrets In General. During the course of Executive's employment,
Executive will have access to various trade secrets, confidential information
and inventions of Employer as defined below.

 



(i)       “Confidential Information” means all information and material which is
proprietary to the Company, whether or not marked as “confidential” or
“proprietary” and which is disclosed to or obtained from the Company by the
Executive, which relates to the Company’s past, present or future research,
development or business activities. Confidential Information is all information
or materials prepared by or for the Company and includes, without limitation,
all of the following: designs, drawings, specifications, techniques, models,
data, source code, object code, documentation, diagrams, flow charts, research,
development, processes, systems, methods, machinery, procedures, “know-how”, new
product or new technology information, formulas, patents, patent applications,
product prototypes, product copies, cost of production, manufacturing,
developing or marketing techniques and materials, cost of production,
development or marketing time tables, customer lists, strategies related to
customers, suppliers or personnel, contract forms, pricing policies and
financial information, volumes of sales, and other information of similar
nature, whether or not reduced to writing or other tangible form, and any other
Trade Secrets, as defined by subparagraph (iii), or non-public business
information. Confidential Information does not include any information which
(1) was in the lawful and unrestricted possession of the Executive prior to its
disclosure by the Company, (2) is or becomes generally available to the public
by acts other than those of the Executive after receiving it, (3) becomes
generally available to the public by acts of the Executive necessary to
performing duties associated with Executive’s job description, or (4) has been
received lawfully and in good faith by the Executive from a third party who did
not derive it from the Company.

 

 

 



 4 



 

 

(ii)       “Inventions” means all discoveries, concepts and ideas, whether
patentable or not, including but not limited to, processes, methods, formulas,
compositions, techniques, articles and machines, as well as improvements thereof
or “know-how” related thereto, relating at the time of conception or reduction
to practice to the business engaged in by the Company, or any actual or
anticipated research or development by the Company.

 

(iii)       “Trade Secrets” shall mean any scientific or technical data,
information, design, process, procedure, formula or improvement that is
commercially available to the Company and is not generally known in the
industry.

 

This paragraph includes not only information belonging to Employer which existed
before the date of this Agreement, but also information developed by Executive
for Employer or its employees during his employment and thereafter.

 

8.2  Restriction on Use of Confidential Information. Executive agrees that his
use of Trade Secrets and other Confidential Information is subject to the
following restrictions during the term of the Agreement and for an indefinite
period thereafter so long as the Trade Secrets and other Confidential
Information have not become generally known to the public.

 

8.2.1        Non-Disclosure. Except as required by the performance of the
Executive’s services to the Company under the terms of this Agreement, neither
the Executive nor any of his agents or representatives, shall, directly or
indirectly, publish or otherwise disclose, or permit others to publish, divulge,
disseminate, copy or otherwise disclose the Company’s Trade Secrets,
Confidential Information and/or Inventions as defined above.

 

8.2.2        Use Restriction. Executive shall use the Trade Secrets, other
Confidential Information and/or Inventions only for the limited purpose for
which they were disclosed. Executive shall not disclose the Trade Secrets, other
Confidential Information and/or Inventions to any third party without first
obtaining written consent from the Board of Directors and shall disclose the
Trade Secrets, other Confidential Information and/or Inventions only to
Employer's own employees having a need know. Executive shall promptly notify the
Board of Directors of any items of Trade Secrets prematurely disclosed.

 

8.2.3        Surrender Upon Termination. Upon termination of his employment with
Employer for any reason, Executive will surrender and return to Employer all
documents and materials in his possession or control which contain Trade
Secrets, Inventions and other Confidential Information. Executive shall
immediately return to the Company all lists, books, records, materials and
documents, together with all copies thereof, and all other Company property in
his possession or under his control, relating to or used in connection with the
past, present or anticipated business of the Company, or any affiliate or
subsidiary thereof. Executive acknowledges and agrees that all such lists,
books, records, materials and documents, are the sole and exclusive property of
the Company.

 



8.2.4        Prohibition Against Unfair Competition. At any time after the
termination of his employment with Employer for any reason, Executive will not
engage in competition with Employer while making use of the Trade Secrets of
Employer.

 

8.2.5        Patents and Inventions. The Executive agrees that any inventions
made, conceived or completed by him during the term of his service, solely or
jointly with others, which are made with the Company’s equipment, supplies,
facilities or Confidential Information, or which relate at the time of
conception or reduction to purpose of the invention to the business of the
Company or the Company’s actual or demonstrably anticipated research and
development, or which result from any work performed by the Executive for the
Company, shall be the sole and exclusive property of the Company. The Executive
promises to assign such inventions to the Company. The Executive also agrees
that the Company shall have the right to keep such inventions as trade secrets,
if the Company chooses. The Executive agrees to assign to the Company the
Executive’s rights in any other inventions where the Company is required to
grant those rights to the United States government or any agency thereof. In
order to permit the Company to claim rights to which it may be entitled, the
Executive agrees to disclose to the Company in confidence all inventions which
the Executive makes arising out of the Executive’s service and all patent
applications filed by the Executive within one year after the termination of his
service. The Executive shall assist the Company in obtaining patents on all
inventions, designs, improvements and discoveries patentable by the Company in
the United States and in all foreign countries, and shall execute all documents
and do all things necessary to obtain letters patent, to vest the Company with
full and extensive title thereto.

 

 

 



 5 



 

 

8.3  This Agreement does not limit Executive’s ability to communicate with any
government agencies regarding matters within their jurisdiction or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency, including providing documents or other information, without
notice, to the government agencies. Nothing in this Agreement shall prevent
Executive from the disclosure of Confidential Information or Trade Secrets that:
(a) is made: (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. In the event that Executive files a lawsuit
alleging retaliation by Company for reporting a suspected violation of law,
Executive may disclose Confidential Information or Trade Secrets related to the
suspected violation of law or alleged retaliation to Executive’s attorney and
use the Confidential Information or trade secrets in the court proceeding if
Executive or Executive’s attorney: (a) files any document containing
Confidential Information or trade secrets under seal; and (b) does not disclose
the Confidential Information or Trade Secrets, except pursuant to court order.
The Company provides this notice in compliance with, among others, the Defend
Trade Secrets Act of 2016.

 

9.            Solicitation of Employees or Customers.

 

9.1  Information About Other Employees. Executive will be called upon to work
closely with employees of Employer in performing services under this Agreement.
All information about such employees which becomes known to Executive during the
course of his employment with Employer, and which is not otherwise known to the
public, including compensation or commission structure, is a Trade Secret of
Employer and shall not be used by Executive in soliciting employees of Employer
at any time during or after termination of his employment with Employer.

 

9.2  Solicitation of Employees Prohibited. During Executive’s employment and for
one year following the termination of Executive’s employment, Executive shall
not, directly or indirectly ask, solicit or encourage any employee(s) of
Employer to leave their employment with Employer. Executive further agrees that
he shall make any subsequent employer aware of this non-solicitation obligation.

 

9.3  Solicitation of Customers Prohibited. For a period of one year following
the termination of Executive’s employment, Executive shall not, directly or
indirectly solicit the business of any of Employer's customers in any way
competitive with the business or demonstrably anticipated business of the
Company. Executive further agrees that he shall make any subsequent employer
aware of this non-solicitation obligation.

 

10.        Non-Competition. During the course of Executive’s employment with the
Company, Executive shall not directly or indirectly own any interest in (other
than owning less than 5% of a publicly held company), manage, control,
participate in (whether as an officer, director, employee, partner, agent,
representative, volunteer or otherwise), consult with, render services for or in
any manner engage (whether or not during business hours) in any business
activity that is in any way competitive with the business or demonstrably
anticipated business of the Company. Further, Executive will not during the
course of his employment with the Company, assist any other person or
organization in competing or in preparing to compete with any business or
demonstrably anticipated business of the Company.

 

11.        Unfair Competition, Misappropriation of Trade Secrets and Violation
of Solicitation/Noncompetition Clauses. Executive acknowledges that unfair
competition, misappropriation of trade secrets or violation of any of the
provisions contained in paragraphs 8 through 10 would cause irreparable injury
to Employer, that the remedy at law for any violation or threatened violation
thereof would be inadequate, and that Employer shall be entitled to temporary
and permanent injunctive or other equitable relief without the necessity of
proving actual damages.

 

12.        Representation Concerning Prior Agreements. Executive represents to
Employer that he is not bound by any non-competition and/or non-solicitation
agreement that would preclude, limit or in any manner affect his employment with
Employer. Executive further represents that he can fully perform the duties of
his employment without violating any obligations he may have to any former
employer, including but not limited to, misappropriating any proprietary
information acquired from a prior employer. Executive agrees that he will
indemnify and hold Employer harmless from any and all liability and damage,
including attorneys’ fees and costs, resulting from any breach of this
provision.

 

13.        Personnel Policies and Procedures. The Employer shall have the
authority to establish from time to time personnel policies and procedures to be
followed by its employees. Executive agrees to comply with the policies and
procedures of the Employer. To the extent any provisions in Employer's personnel
policies and procedures differ with the terms of this Agreement, the terms of
this Agreement shall apply.

 

 

 



 6 



 

 

14.        Amendments. No amendment or modification of the terms or conditions
of this Agreement shall be valid unless in writing and signed by the parties
hereto.

 

15.        Successors and Assigns. The rights and obligations of the Employer
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Employer. Executive shall not be entitled to assign
any of his rights or delegate any of his obligations under this Agreement.

 

16.        Governing Law. This Agreement shall be interpreted, construed,
governed and enforced in accordance with the laws of the State of California.

 

17.        Severability. Each term, condition, covenant or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant or provision shall be held by a court of competent
jurisdiction to be invalid, the remaining provisions shall continue in full
force and effect.

 

18.        Survival. The provisions in paragraphs 8 through 11, 14 through 23,
inclusive, of this Agreement shall survive termination of Executive's
employment, regardless of who causes the termination and under what
circumstances.

 

19.        Waiver. Neither party's failure to enforce any provision or
provisions of this Agreement shall be deemed or in any way construed as a waiver
of any such provision or provisions, nor prevent that party thereafter from
enforcing each and every provision of this Agreement. A waiver by either party
of a breach of provision or provisions of this Agreement shall not constitute a
general waiver, or prejudice the other party's right otherwise to demand strict
compliance with that provision or any other provisions in this Agreement.

 



20.        Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient, if in writing, sent by mail to Executive's
residence in the case of Executive, or hand delivered to the Executive, and, in
the case of Employer, to the Board of Directors at the principal corporate
office.

 

21.        Arbitration. The parties agree that disputes concerning the terms of
this Agreement and Executive's employment under this Agreement are subject to
arbitration in accordance with the Employee Arbitration Agreement attached
hereto as Exhibit "A" and incorporated by this reference as though fully set
forth herein.

 

22.        Entire Agreement. Executive acknowledges receipt of this Agreement
and agrees that this Agreement represents the entire agreement with Employer
concerning the subject matter hereof, and supersedes any previous oral or
written communications, representations, understandings or agreements with
Employer or any officer or agent thereof through the date the Agreement is
executed by the parties, except the Employee Arbitration Agreement which is
incorporated herein as set forth in paragraph 21 of this Agreement and attached
hereto as Exhibit "A." Executive understands that no representative of the
Employer has been authorized to enter into any agreement or commitment with
Executive which is inconsistent in any way with the terms of this Agreement.

 

23.        Construction. This Agreement shall not be construed against any party
on the grounds that such party drafted the Agreement or caused it to be drafted.

 

24.        Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. Further, facsimiles
of signatures may be taken as the actual signatures, and each party agrees to
furnish the other with documents bearing the original signatures within ten days
of the facsimile transmission.

 

25.        Acknowledgment. Executive acknowledges that he has been advised by
Employer to consult with independent counsel of his own choice, at his expense,
concerning this Agreement, that he has had the opportunity to do so, and that he
has taken advantage of that opportunity to the extent that he desires. Executive
further acknowledges that he has read and understands this Agreement, is fully
aware of its legal effect, and has entered into it freely based on his own
judgment.

 

 

 



 7 



 

 

26.  Code Section 280G.

 

26.1          Sections 280G and 4999 of the Code may place significant tax
burdens on both Executive and the Company if the total payments made to
Executive due to certain change in control events described in Section 280G of
the Code (the “Total Change in Control Payments”) equal or exceed Executive’s
280G Cap. For this purpose, Executive’s “280G Cap” is equal to Executive’s
average annual compensation in the five (5) calendar years preceding the
calendar year in which the change in control event occurs (the “Base Period
Income Amount”) times three (3). If the Total Change in Control Payments equal
or exceed the 280G Cap, Section 4999 of the Code imposes a 20% excise tax (the
“Excise Tax”) on all amounts in excess of one (1) times Executive’s Base Period
Income Amount. In determining whether the Total Change in Control Payments will
equal or exceed the 280G Cap and result in the imposition of an Excise Tax, the
provisions of Sections 280G and 4999 of the Code and the applicable Treasury
Regulations will control over the general provisions of this paragraph 26. All
determinations and calculations required to implement the rules set forth in
this paragraph 26 shall take into account all applicable federal, state, and
local income taxes and employment taxes (and for purposes of such calculations,
Executive shall be deemed to pay income taxes at the highest combined federal,
state and local marginal tax rates for the calendar year in which the Total
Change in Control Payments are to be made, less the maximum federal income tax
deduction that could be obtained as a result of a deduction for state and local
taxes (the “Assumed Taxes”)).

 

26.2          Subject to the “best net” exception described in paragraph 26.3),
in order to avoid the imposition of the Excise Tax, the total payments to which
Executive is entitled under this Agreement or otherwise will be reduced to the
extent necessary to avoid equaling or exceeding the 280G Cap, with such
reduction first applied to the cash severance payments that Executive would
otherwise be entitled to receive pursuant to this Agreement and thereafter
applied in a manner that will not subject Executive to tax and penalties under
Section 409A of the Code.

 

26.3          If Executive’s Total Change in Control Payments minus the Excise
Tax and the Assumed Taxes (payable with respect to the amount of the Total
Change in Control Payments) exceeds the 280G Cap minus the Assumed Taxes
(payable with respect to the amount of the 280G Cap), then the total payments to
which Executive is entitled under this Agreement or otherwise will not be
reduced pursuant to paragraph 26.2. If this “best net” exception applies,
Executive shall be fully responsible for paying any Excise Tax (and income or
other taxes) that may be imposed on Executive pursuant to Section 4999 of the
Code or otherwise.

 

26.4          The Company will engage a law firm, a certified public accounting
firm, and/or a firm of reputable executive compensation consultants (the
“Consultant”) to make any necessary determinations and to perform any necessary
calculations required in order to implement the rules set forth in this
paragraph 26. The Consultant shall provide detailed supporting calculations to
both the Company and Executive and all fees and expenses of the Consultant shall
be borne by the Company. If the provisions of Section 280G and 4999 of the Code
are repealed without succession, this paragraph 26 shall be of no further force
or effect. In addition, if this provision does not apply to Executive for
whatever reason, this paragraph shall be of no further force or effect.

 

27.  Code Section 409A. This Agreement is intended to comply with Section 409A
of the Code, or with an exemption thereto, and, to the maximum extent permitted,
this Agreement shall be interpreted and administered consistent with that
intent. Notwithstanding anything in this Agreement to the contrary, if the
Company concludes that the payments described in paragraph 7 are subject to
Section 409A of the Code, no such payments will be made prior to Executive’s
“separation from service” as defined in Treasury Regulation Section
1.409A-1(h)(applying the default rules of Treasury Regulation Section
1.409A-1(h)). In addition, if the payments described paragraph 7 are subject to
Section 409A of the Code, and if Executive is a “specified employee” as defined
in Treasury Regulation Section 1.409A-1(i)(1) on the date of his termination of
employment, such payments shall not begin until the first day of the seventh
month following his “separation from service.” Installment payments shall be
treated as separate payments for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii). Executive acknowledges that the Company makes no
representations or warranties regarding the tax treatment or tax consequences of
any compensation, benefits or other payments made pursuant to this Agreement,
including by operation of Section 409A of the Code. Neither the time nor
schedule of any payment under this Agreement may be accelerated or subject to
further deferral except as permitted by Section 409A of the Code and Executive
does not have any right to make any election regarding the time or form of any
payment due under this Agreement. Any expenses that are to be reimbursed
pursuant to this Agreement that are subject to Section 409A of the Code shall:
(i) be paid no later than the last day of Executive’s tax year following the tax
year in which the expense was incurred; (ii) not affect or be affected by any
other expenses that are eligible for reimbursement in any other tax year of
Executive; and (iii) not be subject to liquidation or exchange for any other
benefit.

 

Signature page follows

 

 





 8 



 

 


Signature page to Employment Agreement

 

IN WITNESS HEREOF, the parties have executed this Agreement as of the date set
forth below.

 



  EXECUTIVE     Dated: June 26, 2019 /s/ Daniel R.
Hart                                                                      Daniel
R. Hart           AVID BIOSERVICES, INC.         Dated: June 26, 2019 By: /s/
Richard B. Hancock                                                      Name:
Richard B. Hancock   Title: Interim President and Chief Executive Officer

 

 

 

 

 

 



 9 



 

 

EXHIBIT A

 

EXECUTIVE ARBITRATION AGREEMENT

 

THIS ARBITRATION AGREEMENT (“Agreement”) is made by and between Avid
Bioservices, Inc. (“Employer”) and Daniel R. Hart (“Executive”).

 

The purpose of this Agreement is to establish final and binding arbitration for
all disputes arising out of Executive’s relationship with Employer, including
without limitation Executive’s employment or the termination of Executive’s
employment. Executive and Employer desire to arbitrate their disputes on the
terms and conditions set forth below to gain the benefits of a speedy, impartial
dispute-resolution procedure. Executive and Employer agree to the following:

 

1.            Claims Covered by the Agreement. Executive and Employer mutually
consent to the resolution by final and binding arbitration of all claims or
controversies (“claims”) that Employer may have against Executive or that
Executive may have against Employer or against its officers, directors,
partners, employees, agents, pension or benefit plans, administrators, or
fiduciaries, or any subsidiary or affiliated company or corporation
(collectively referred to as “Employer”), relating to, resulting from, or in any
way arising out of Executive’s relationship with Employer, Executive’s
employment relationship with Employer and/or the termination of Executive’s
employment relationship with Employer, to the extent permitted by law. The
claims covered by this Agreement include, but are not limited to, claims for
wages or other compensation due; claims for breach of any contract or covenant
(express or implied); tort claims; claims for unfair competition,
misappropriation of trade secrets, breach of fiduciary duty, usurpation of
corporate opportunity or similar claims; claims for discrimination and
harassment (including, but not limited to, race, sex, religion, national origin,
age, marital status or medical condition, disability, sexual orientation, or any
other characteristic protected by federal, state or local law); claims for
benefits (except where an employee benefit or pension plan specifies that its
claims procedure shall culminate in an arbitration procedure different from this
one); and claims for violation of any public policy, federal, state or other
governmental law, statute, regulation or ordinance.

 

2.            Required Notice of Claims and Statute of Limitations. Executive
may initiate arbitration by serving or mailing a written notice to the Board of
Directors. Employer may initiate arbitration by serving or mailing a written
notice to Executive at the last address recorded in Executive’s personnel file.
The written notice must specify the claims asserted against the other party.
Notice of any claim sought to be arbitrated must be served within the
limitations period established by applicable federal or state law.

 

3.            Arbitration Procedures.

 

a.                   After demand for arbitration has been made by serving
written notice under the terms of paragraph 2 of this Agreement, the party
demanding arbitration shall file a demand for arbitration with the American
Arbitration Association (“AAA”) in Orange County.

 

b.                  Except as provided herein, all rules governing the
arbitration shall be the then applicable rules set forth by the AAA. If the
dispute is employment-related, the dispute shall be governed by the AAA’s then
current version of the national rules for the resolution of employment disputes.
The AAA’s then applicable rules governing the arbitration may be obtained from
the AAA’s website which currently is www.adr.org.

 

c.                   The arbitrator shall apply the substantive law (and the law
of remedies, if applicable) of the state in which the claim arose, or federal
law, or both, as applicable to the claim(s) asserted. The arbitrator shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement, including but not
limited to any claim that all or any part of this Agreement is void or voidable.

 

 

 



 10 



 

 

d.                  Either party may file a motion for summary judgment with the
arbitrator. The arbitrator is entitled to resolve some or all of the asserted
claims through such a motion. The standards to be applied by the arbitrator in
ruling on a motion for summary judgment shall be the applicable laws as
specified in paragraph 4(c) of this Agreement.

 

e.                   Discovery shall be allowed and conducted pursuant to the
then applicable arbitration rules of the AAA. The arbitrator is authorized to
rule on discovery motions brought under the applicable discovery rules.

 

4.            Application for Emergency Injunctive and/or Other Equitable
Relief. Claims by Employer or Executive for emergency injunctive and/or other
equitable relief relating to unfair competition and/or the use and/or
unauthorized disclosure of trade secrets or confidential information shall be
subject to the then current version of the AAA’s Optional Rules for Emergency
Measures of Protection set forth within the AAA’s Commercial Dispute Resolution
Procedures. The AAA shall appoint a single emergency arbitrator to handle the
claim(s) for emergency relief. The emergency arbitrator selected by the AAA
shall be either a retired judge or an individual experienced in handling matters
involving claims for emergency injunctive and/or other equitable relief relating
to unfair competition and the use or unauthorized disclosure of trade secrets
and/or confidential information.

 

5.            Arbitration Decision. The arbitrator’s decision will be final and
binding. The arbitrator shall issue a written arbitration decision revealing the
essential findings and conclusions upon which the decision and/or award is
based. A party’s right to appeal the decision is limited to grounds provided
under applicable federal or state law.

 

6.            Place of Arbitration. The arbitration will be at a mutually
convenient location that must be within 50 miles of Executive’s last company
employment location. If the parties cannot agree upon a location, then the
arbitration will be held at the AAA’s office nearest to Executive’s last
employment location.

 

7.            Administrative Agencies. Nothing in this Agreement is intended to
prohibit Employee from filing a claim or communicating with the United States
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board (“NLRB”) or the California Department of Fair Employment and Housing
(“DFEH”).

 

8.            Construction. Should any portion of this Agreement be found to be
unenforceable, such portion will be severed from this Agreement, and the
remaining portions shall continue to be enforceable.

 

9.            Representation, Fees and Costs. Each party may be represented by
an attorney or other representative selected by the party. Except as otherwise
provided for by statute, the arbitrator shall award reasonable attorneys’ fees
and costs (including without limitation, costs for depositions, experts, etc.)
to Executive provided Executive is the prevailing party except that Employer
shall be responsible for the arbitrator’s fees and costs, or any fees or costs
charged by the AAA, to the extent they exceed any fee or cost that Executive
would be required to bear if the action were brought in court. In no event shall
Executive be responsible for attorneys’ fees and costs of Employer.

 

10.        Waiver of Jury Trial/Exclusive Remedy. EXECUTIVE AND EMPLOYER
KNOWINGLY AND VOLUNTARILY WAIVE ANY CONSTITUTIONAL RIGHT TO HAVE ANY DISPUTE
BETWEEN THEM DECIDED BY A COURT OF LAW AND/OR BY A JURY IN COURT.

 

11.        Sole and Entire Agreement. This Agreement expresses the entire
Agreement of the parties and shall supersede any and all other agreements, oral
or written, concerning arbitration. This Agreement is not, and shall not be
construed to create, any contract of employment, express or implied.

 

 

 



 11 



 

 

12.        Requirements for Modification or Revocation. This Agreement to
arbitrate shall survive the termination of Executive’s employment. It can only
be revoked or modified by a writing signed by the Chairperson of the
Compensation Committee of the Board of Directors of Employer and Executive that
specifically states an intent to revoke or modify this Agreement.

 

13.        Voluntary Agreement. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS
CAREFULLY READ THIS AGREEMENT, UNDERSTANDS ITS TERMS, AND AGREES THAT ALL
UNDERSTANDINGS AND AGREEMENTS BETWEEN EMPLOYER AND EXECUTIVE RELATING TO THE
SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT. EXECUTIVE HAS KNOWINGLY
AND VOLUNTARILY ENTERED INTO THE AGREEMENT WITHOUT RELIANCE ON ANY PROVISIONS OR
REPRESENTATIONS BY EMPLOYER, OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH EXECUTIVE’S PRIVATE LEGAL COUNSEL AND EXECUTIVE HAS
UTILIZED THAT OPPORTUNITY TO THE EXTENT DESIRED.

 

 



EXECUTIVE: EMPLOYER:     /s/ Daniel R.
Hart                                                                 AVID
BIOSERVICES, INC., a Delaware corporation Daniel R. Hart         By: /s/ Richard
B. Hancock                             Name: Richard B. Hancock   Title: Interim
President and Chief Executive Officer

 

 

 

 

 

 

 12 





